*316Dissenting Note.
Emery, C. J., Cornish, King, JJ.
We are unable to concur. We think the case, though naturally different in some details, is essentially within the spirit, the principle, of the case, Fisher v. Insurance Company, 95 Maine, 486, and cases there cited. That principle is that when the first proceeding to procure the stipulated appraisal fails without fault of the defendant, it is incumbent upon the plaintiff to initiate another proceeding for that purpose. In this case the failure was admittedly without the fault of the defendant.